Citation Nr: 0809881	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  99-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to April 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In September 2004 and again in February 2007, the Board 
remanded the issue as noted on the title page for further 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In December 1992, the veteran reported that he separated 
his left shoulder in March 1991.

2.  Competent medical evidence dissociates any current left 
shoulder disorder from active service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, VA did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notices provided prior to March 2007 did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the left 
shoulder.  

VA's duty to notify was satisfied by way of a letters sent to 
the veteran in March and May 2007.  The notice requirements 
were addressed in these letters that informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession.  Timing errors in these notices were cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
initial VA adjudication, this timing error can be cured by 
the Board remanding for the issuance of a notice letter 
followed by readjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (notification 
followed by issuance of a statement of the case (SOC) or 
supplemental SOC, will cure a timing defect).  

VA's duty to notify was satisfied subsequent to the initial 
RO decision by way of a letter sent to the veteran in March 
2007.  The letter addresses all notice elements.  The veteran 
has been offered meaningful opportunity to participate 
effectively in his claim and given ample time to respond, but 
VA also readjudicated the case by way of a September 2007 
supplemental statement of the case after the notice was 
provided.  For these reasons, Board adjudication of the claim 
does not result in unfair prejudice to the veteran.  

As noted above, VA also has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
available service medical records and post-service treatment 
reports have been searched for and the veteran has been 
provided a VA examination.  All necessary development has 
been accomplished.  


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  His DD Form 214 reflects that he served as an 
artilleryman at Fort Hood, Texas.  

The veteran's service medical records (SMRs) reflect that the 
musculoskeletal system was normal at entry into active 
service.  During active service, no complaint or treatment 
relevant to a left shoulder injury or any other injury was 
shown.  A February 1977 separation examination report 
reflects that the upper extremities were normal, although the 
report of medical history that usually accompanies an 
examination report is missing.  Thus, whether the veteran 
reported a left shoulder disorder at that time cannot be 
ascertained from the SMRs.  

Shortly after discharge from active service, the veteran 
applied for service connection for foot and nervous 
disorders, but the claims were denied because of no relevant 
treatment during active service.  The veteran made no mention 
of a left shoulder disorder in that claim.

In October 1997, the veteran claimed service connection for a 
left shoulder disorder.  He reported that he was treated for 
a left shoulder injury in 1975 at Fort Hood.  

The RO received numerous VA treatment records and Social 
Security Administration (SSA) records and a few private 
treatment reports.  None of these indicate that a left 
shoulder disorder was incurred during active service.  These 
records do corroborate his report of a severe closed head 
injury in March 1991.  

The RO received a VA Form 21-4176, Report of Accidental 
Injury, which the veteran had completed and signed in 
December 1992.  On the form, he reported that he was admitted 
to Baylor University Medical Center on March 19, 1991, with 
injuries.  He claimed that he did not know the circumstances 
of the incident that led to injuries, but he did recall that 
he had "neck, back injuries, separated left shoulder and 
broken R Great toe."  He reported that the police had found 
him in a coma.  

During an October 2005 VA orthopedic compensation 
examination, the veteran reported that he injured the left 
shoulder during active service in a vehicle accident.  
Limitation of motion of the left arm was noted and X-rays 
showed degenerative joint disease of the acromioclavicular 
joint.  The diagnosis was history of contusion and sprain 
with rotator cuff injury and impingement.  The examiner, who 
had reviewed the claims file, felt that it was likely that 
the reported truck accident during active service led to the 
current left shoulder disorder.  

An October 2005 VA mental disorders compensation examination 
report is relevant to the veteran's credibility as an 
historian.  According to the report, since the March 1991 
closed head injury, the veteran has had visual and auditory 
hallucinations and memory problems, although it was unclear 
whether he was delusional.  The veteran agreed that these 
problems began after his accident and reported continued 
marijuana use.  The diagnosis was psychotic disorder due to 
residuals [of] closed head injury.  

An October 2005 VA brain and spinal cord compensation 
examination report is also relevant to the veteran's 
credibility as an historian.  The examiner was asked to 
evaluate the veteran for organic brain syndrome and dementia.  
The veteran admitted to severe memory problems since a March 
1991 head injury.  The impression was severe closed head 
injury with residual memory, behavior, and executive 
functioning problems.

In February 2007, the Board requested that the VA examiner 
who conducted the October 2005 orthopedic examination review 
the relevant medical history, including the report of a 
separated left shoulder in 1991, and address the likelihood 
that the left shoulder disorder was incurred during active 
service.  

In May 2007, the VA examiner noted that after extensive 
review of the claims folders the December 1992 VA Form 21-
4176 was not located.  However, the examiner did review a 
1997 treatment report that mentions past shoulder injuries.  
The examiner opined that the 1991 left shoulder separation 
would indicate that the current symptoms are less likely than 
not related to active service.  

The Board is persuaded that the preponderance of the evidence 
is against the claim.  The SMRs reflect no shoulder 
complaint.  The separation examination report indicates no 
residual shoulder disability, even assuming arguendo that the 
veteran did injure his left shoulder during active service.  
Post-service lay evidence indicates that the veteran 
separated his left shoulder in 1991 and did not file a claim 
for service connection until some years after that event.  

The only evidence that favors the claim is the veteran's 
opinion.  Concerning the competence of this evidence, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.

While a lay witness is competent to report when symptoms 
arose, in this case, there is no lay evidence tending to show 
that any left shoulder symptom arose prior to 1991.  Although 
the veteran attributes his current left shoulder condition to 
active service, he is not competent to offer that opinion.  
Espiritu, supra.  Moreover, his credibility is called into 
question because of documented memory and cognitive 
impairments.  Finally, although the medical examiner had 
earlier offered a favorable nexus opinion, more recently that 
examiner offered a negative medical opinion.  The earlier 
medical opinion carries no weight because it is based on an 
erroneous assumption of no post-service shoulder trauma.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (medical 
opinion is persuasive if based on correct facts); Struck v. 
Brown, 9 Vet. App. 145, 155 (1996) (The Board may reject a 
physician's opinion based on the history related by the 
claimant). 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for the left shoulder is therefore denied.  


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


